,,

 1   PHILIP A. HOHENLOHE
                                       •
                Case 6:20-cv-00064-SEH Document 3 Filed 08/24/20 Page 1 of 4
                                                                              •
     LAW OFFICE OF PHILIP HOHENLOHE, PLLC
 2   316FullerAve.
     P.O. Box 1959
 3
 4
     Helena, MT 59624
     Telephone: (406) 443-4601
     Facsimile: (406) 443-4602
                                                                               FILED
     e-mail: phil@hohenlohelaw.com
 5                                                                                 JUL O9 2020
 6

 7
     Attorney for Plaintiff
                                                                     8m-w•trD~
 8

 9
                                    MONTANA FIRST JUDICIAL DISTRICT COURT
                                                                                        INDEXED
10
                                         LEWIS AND CLARK COUNTY
11

12

13   DEAN MILLS,
                                                               Dept. ---~'l'M'......,,=t-1::'
                                                                             lfflfHY SEELEY
14                       Plaintiff,
                                                               Judge _ _ _P_·i_as_id_i,_-d._J-"u-"'dg"-'-e
15
                         vs.                                   Cause No.       C,t>,), @O - lCX..O{J
16
                                                                               Q V - ')..,0 - b4 - i-\ -S 8-\
17   XYLEM, INC.; XYLEM DEW ATERING
     SOLUTIONS, INC.; and JOHN DOES 1-5,
                                                               COMPLAINT AND
                                                               DEMAND FOR JURY TRIAL
                                                                                                              d
                                                                                                             9 ✓ {'2)
18
                         Defendants.
19
20
                                           STATEMENT OF THE CASE
21
               1. Plaintiff Dean Mills brings this action alleging a violation of the Wrongful Discharge
22
     from Employment Act, § 39-2-901, MCA, et seq, related to Defendants' termination of his
23
     employment.
24
                                           JURISDICTION AND VENUE
25
               2. This Court has jurisdiction pursuant to Mont. Const. Art. VII,§ 4(1), and§ 3-5-302,
26
     MCA. Venue is proper in this Court pursuant to§§ 25-2-118, 25-2-121, & 25-2-122, MCA, as
27
     the Defendants either reside in or are actively engaged in activities within this judicial district;
28
     Complaint and Demand for Jury Trial       PAGE 1




                                                                                                                        \
 I
                                           •                               •
                 Case 6:20-cv-00064-SEH Document 3 Filed 08/24/20 Page 2 of 4


     the employment which is the subject of this litigation was performed within this judicial district;
2    and the wrongful acts or omissions which are the subject of this litigation occurred within this

3    judicial district.
4
 5                                                      PARTIES
6              3. The Plaintiff, Dean Mills, is and has been at all times herein mentioned a resident of
 7   Helena, Montana, in Lewis and Clark County. Plaintiff was employed by the Defendants at their
 8   place of business in Helena, Montana.
 9             4. The Defendant Xylem, Inc., is an Indiana corporation with its headquarters in New
IO   York that is in the business of providing water technology.
11             5. The Defendant Xylem Dewatering Solutions, Inc., is a New Jersey corporation with its
12   headquarters in New Jersey, which makes, rents and sells portable water pumps. Xylem
I3   Dewatering Solutions, Inc. is a wholly-owned subsidiary of Defendant Xylem, Inc.
14             6. John Does 1-5 are as-yet-unknown persons, partnerships, corporations, companies,
15   and/or other entities who may have participated in the actions set forth in this Complaint and/or
16   may be liable for the matters set forth in this Complaint.
17
18                                             STATEMENT OF FACTS
19             7. Plaintiff began working for Defendants in 2006. He performed his job satisfactorily,
20   increased the value of the company, and was respected by others at Xylem. Plaintiff successfully
21   completed Defendants' probationary period of employment. Plaintiff served as the regional
22   director for the western United States.
23             8. On September 24, 2019, Plaintiff was abruptly terminated from employment.
24   Defendants gave two reasons for the termination: first that Plaintiff had supposedly disregarded
25   employee safety, and second, that Plaintiff had allegedly provided ineffective leadership.
26             9. The reasons given for the termination were not true. Plaintiff never disregarded
27   employee safety nor did he do or say anything to indicate a disregard for employee safety.
28
     Complaint and Demand for Jury Trial        PAGE2
 I
                                           •
                 Case 6:20-cv-00064-SEH Document 3 Filed 08/24/20 Page 3 of 4
                                                                              •
     Plaintiff was well-known at Xylem for being an effective leader. There were no legitimate

 2    business reasons justifying Plaintiff's termination.

 3

 4                              COUNT I (Wrongful Discharge Act - lack of good cause)
 5              10. Plaintiff realleges and incorporates the preceding allegations of this complaint as
 6   though they were set forth in full.

 7              11. Defendants violated §§ 39-2-903(5) and 39-2-904(1 )(b), MCA, because the

 8   termination of Plaintiff was not for good cause or legitimate business reason as defined therein,

 9   and Defendants thus had no fair and honest cause to justify their action. The reasons given for

10   Plaintiff's termination were false, whimsical, arbitrary, or capricious. Plaintiff had completed any
11   probationary term of employment.

12              12. As a direct and proximate result of Defendants' actions and Plaintiff's termination,

13   Plaintiff has suffered, and continues to suffer, substantial losses in earnings and related benefits

14   which he would have received had Defendants not discharged him in violation of the law, all to
15   his damage according to proof at the time of trial.
16

17
                                               PRAYER FOR RELIEF
18
                WHEREFORE, Plaintiff prays judgment against the Defendants as follows:
19
                I. For a money judgment representing damages to the full extent permitted by law,
20
     including lost wages and benefits, both present and future, and all other sums of money, together
21
     with accrued interest thereon, according to proof;
22
                2. For all costs and attorney fees to be incurred, to the full extent permitted by law; and
23
                3. Such other relief, legal or equitable, as the Court deems just and proper.
24

25             PLAINTIFF HEREBY DEMANDS TRIAL BY JURY.
26
27
28

     Complaint and Demand for Jury Trial        PAGE3
.
    1
                                                •
                     Case 6:20-cv-00064-SEH Document 3 Filed 08/24/20 Page 4 of 4
                                                                                 •
                                                            Respectfully submitted this'1±l,i day of July, 2020

    2
                                                            LAW OFFICE OF PHILIP HOHENLOHE, PLLC
    3
    4

    5
                                                            By:P!l?t1
                                                             PHILIP
                                                                        ~
                                                                    HOHENLOHE
                                                                        A.
                                                                   (Attorney for Plaintiff)
    6

    7

    8

    9
10

11
12

13

14

15

16

17

18
19

20

21

22

23

24
25
26

27
28
        Complaint and Demand for JIii}' Trial       PAGE4
